 >. 0-l~·fi A !Re\'   12 'i9i Wai' ~i of Ruld & 5 I Heanngs !Comp!a;n: or   lnd1c:m~;:rJ



                                             .UNITED STATES DISTRICT COURT
                                                                                  for the
                                                                  Western District of Wisconsin

                        United States of America
                                                                                            Case :-\o. 19-mj-94-s!c

                        Alex Jared Zwiefelhofer                                             Charging District's            Ca~e   No. 2:19-mj-1098-NPM
                                  D dmdcmr


                                                       WAIYER OF RGL E 5 & 5.l HEARPiGS
                                                                   (Complaint or Indictmen t)

             I understand that I have been charged in another district. the                  tname o_foth<!,. c o 1!i'i1           Mi.Qg!e Distri_g_t qf _flq..r:ida

             l have been informed of the charges and of m} rights to:
             ( [)         retain cou nsel or request the assignment of counsel if l am unable to retain counse l:
             (2)          an identity hearing to determine i\'11cthcr I am the pe rson named in the charges:
            (3)           production of the      \\ ~UTan t.   a certified copy of the warrant. or a reliable electronic cop} of ei ther:
            (4)           a preliminar; hearing\.\ ith in 1-1 d_a) s of rn) first appearance if I am in cust<_>d) and 2 1 clav_s othern isc -
                          unless I am 1nd1ctcd - to determ ine \\hether there 1s probable cause to believe that an oftense has
                          been committed:
            (5)           a hearing on an} motion b) the go\.emment for detention:
            (6)           request transfe r of the proceedings to this distrigt under Fed. R. Crim. P. 20. to plead guilt).

            I acrree     w \\ai,·e nn right(s) to :
            l;            an iJcntit;    he~ring and production of the warrant.
            Yj1           a preli minar: hearing.
            11' /         a detention hearing.
            ,(            an identitj hearing. production of the \\arrant. and an~ prel imina0 or detention hearing to \\ hich l ma}
                          be entitled in this district r request that those hearings be held in the prosecuting. district. at a rime set
                          bj that court.

       I consen t to the isswrnce of an ordcr reqt:iring m;. appe;.ir:.in..:e in the ~'ru::-en1ring distrid where the char~e- are
Pending
      ~        -
        against m12 .


                                                                         c ~,ft______ _

                                                                                                 ~ na1111·e   ofdefenda11t 's :111om ey


                                                                              ____f~fd</<~5 ---
